*380DISBARMENT PROCEEDINGS ORDER
PER CURIAM.
After a review of the record of the Disciplinary Board’s findings and recommendation, duly certified to and lodged with this Court on the 7th day of September 1993, to which no objections have been filed by the Respondent, Augusta Farver, Jr., it is the decision of this Court that the Disciplinary Board’s recommendation be adopted.
Regrettably the said Augusta, Farver, Jr. failed to respond to the formal charges which were lodged against him on October 15,1992, which said formal charges were served upon the respondent and received by him on October 27, 1992.
And according to the record filed herein, with this Court, Hearing Committee No. 1 of the Disciplinary Board of the Louisiana State Bar Association made its findings and recommendations known to the said Disciplinary Board on March 31, 1993. Based on these findings and recommendations, G. Fred Ours, then Deputy Disciplinary Counsel, filed the “Initial Brief of Disciplinary Counsel” on April 15, 1993 which said counsel did mail a copy thereof to the Respondent at his last known address.
After a review of the entire record by the Disciplinary Board of the Louisiana State Bar Association, the Board concluded:
“Under both the American Bar Association Standards for Imposing Lawyer Sanctions, and the guidelines established in LSBA vs. Hinrichs, 486 So.2d 116 (La.1986), the pattern of misconduct exhibited by Respondent involving gross neglect, theft and conversion of funds, clearly warrants the imposition of severe discipline.”
This Court considering the record in this cause, and it having shown that the Respondent, Augusta Farver, Jr., has ignored the charges filed against him, the proceedings conducted by the Hearing Committee No. 1 and its findings having been submitted to the Disciplinary Board of the Louisiana State Bar Association and the findings and recommendations of the Disciplinary Board of the Louisiana State Bar Association, which said Disciplinary Board has recommended that Respondent be immediately disbarred:
It is the opinion of this Court that the actions of the Respondent, AUGUSTA FAR-VER, JR., as shown by the record herein fully justifies his immediate disbarment.
It is therefore the orders of this Court:
1 — That Respondent, Augusta Farver, Jr., be disbarred and that his name be stricken from the roll of attorneys licensed to practice in Louisiana;
2 — That the Office of the Disciplinary Counsel be required to notify the appropriate disciplinary agency in Arkansas;
3 — That Augusta Farver, Jr. be assessed with and required to pay all costs of these proceedings.
DISBARMENT ORDERED this 19th day of November, 1993, and the name of AUGUSTA FARVER, JR. is hereby stricken from the rolls of the Louisiana State Bar Association and that his license to practice law in the State of Louisiana be revoked.
DENNIS, J., not on panel.